Citation Nr: 0820885	
Decision Date: 06/25/08    Archive Date: 06/30/08	

DOCKET NO.  04-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, to include as secondary to service-connected post-
traumatic stress disorder.  

2.  Entitlement to an initial evaluation in excess of 
70 percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1971, with service in the Republic of Vietnam from 
January to December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, a January 2004 Decision Review Officer (DRO) 
decision, and a June 2004 decision by the VARO in Los 
Angeles, California.  

This case was previously before the Board in August 2006, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

The appeal as to the issue of service connection for coronary 
artery disease, to include as secondary to service-connected 
post-traumatic stress disorder, is once again being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for 
service-connected post-traumatic stress disorder have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, and Part 4, Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as numerous VA and private treatment records and examination 
reports, and various statements by the veteran's family 
members.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F. 3d 
1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks an increased initial 
evaluation for service-connected post-traumatic stress 
disorder.  In that regard, disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2007).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of July 2003, the 
RO granted service connection and a 30 percent evaluation for 
post-traumatic stress disorder.  The veteran voiced his 
disagreement with that decision, with the result that, in a 
subsequent Decision Review Officer decision of January 2004, 
the RO awarded a 70 percent evaluation for the veteran's 
service-connected post-traumatic stress disorder, effective 
from August 8, 2001, the date of his original claim for 
service connection.  The current appeal ensued.  

As regards the issue of entitlement to an initial evaluation 
in excess of 70 percent for post-traumatic stress disorder, 
the Board notes that a 70 percent evaluation for that 
disability is warranted where there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and/or the inability to 
establish and maintain effective  relationships.  A 
100 percent evaluation requires demonstrated evidence of 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for the names of one's own close relatives, one's 
own occupation, or one's own name.  38 C.F.R. § 4.130 and 
Part 4, Code 9411 (2007).  

In the present case, during the course of VA outpatient 
treatment in September 2002, the veteran complained of 
frequent sleep disturbance, as well as irritability and/or 
outbursts of anger, problems with concentration, 
hypervigilance, and an exaggerated startle response.  

In Vet Center correspondence of early March 2003, it was 
noted that the veteran had been seen in individual therapy 
since October 2002, and that his self-reported symptoms 
included intrusive thoughts, dreams, sleep disturbance, 
anxiety, depression, anger with accompanying outbursts, 
limited range of emotions, avoidance/extreme isolation 
issues, hypervigilance, an exaggerated startle response, and 
survivor's guilt.  

At the time of a VA psychiatric examination in June 2003 
(which examination involved a full review of the veteran's 
claims file), the veteran stated that, following his 
discharge from the military, he experienced a difficult time 
adjusting to civilian life, becoming somewhat suspicious, 
stand-offish, uninvolved, and wary of people.  According to 
the veteran, his wife was his only friend.  Moreover, the 
veteran took two different medications for control of his 
psychiatric symptomotology.  When questioned regarding his 
employment history, the veteran stated that he had held a 
series of seventeen jobs since his discharge from the 
military.  According to the veteran, he would sometimes work 
two or three jobs at the same time in order to constantly 
"challenge himself," and to keep his mind occupied in order 
to avoid intrusive thoughts.  

On mental status examination, the veteran described his mood 
as anxious.  While denying past suicide attempts, the veteran 
did admit to chronic suicidal ideation, though with no 
current intent or plan.  According to the veteran, he was 
depressed on a daily basis, and experienced a sense of 
claustrophobia.  Also noted were panic attacks approximately 
two times per month, brought on by situations in which the 
veteran felt confined or when the temperature was hot.  The 
pertinent diagnosis noted was chronic severe post-traumatic 
stress disorder, with a Global Assessment of Functioning 
Score of 45.  

In Vet Center correspondence of January 2004, it was once 
again noted that the veteran's self-reported symptoms 
included intrusive thoughts, dreams, sleep disturbance, 
anxiety, depression, anger with outbursts, a limited range of 
emotion, avoidance/extreme isolation issues, hypervigilance, 
an exaggerated startle response, and survivor's guilt.  
Reportedly, the veteran's impairment continued to increase 
significantly as his medical condition deteriorated.  
According to the Vet Center social worker, the veteran 
continued to isolate himself and demonstrate avoidance 
behavior to the extent that he found it difficult to even 
answer the phone.  Moreover, he suffered from insomnia, 
feelings of detachment, depression, anxiety, and outbursts of 
anger, which further "distressed" his family relationships.  

As of the time of a recent VA psychiatric examination in 
September 2006 (which examination, it should be noted, also 
involved a full review of the veteran's claims folder), it 
was noted that the veteran continued to be treated in 
individual therapy at the local VA Medical Center.  According 
to the veteran, his relationship with his wife was "up and 
down" due to his problems with anger.  Moreover, the veteran 
continued to avoid engaging in social relationships, and, by 
his own admission, had "no friends."  

On mental status examination, the veteran appeared lethargic 
and fatigued, with a flattened affect and dsyphoric mood.  
Reportedly, hypervigilance, nightmares, and neuropathy 
interfered with the veteran's sleep.  The veteran reported 
problems with panic attacks which interfered with his ability 
to function, that he did not know when they would occur, and 
that he felt somewhat disoriented for a time after an attack.  
The veteran admitted to both homicidal and suicidal thoughts, 
and, while he denied suicidal ideation, admitted to frequent 
"death wishes."  

As regards the veteran's post-traumatic stress disorder 
symptomotology, he admitted to acting and/or feeling as if 
previous traumatic events were recurring.  Also noted were 
efforts to avoid thoughts, feelings, or conversations 
associated with prior traumas, as well as a markedly 
diminished interest or participation in significant 
activities, in conjunction with feelings of detachment or 
estrangement from others and a restricted range of affect.  
The veteran reported combat-related nightmares approximately 
two times per month, as well as a chronic "startle response."  
In the opinion of the examiner, the degree of severity of 
post-traumatic stress disorder symptomotology based on 
psychometric data was "severe."  The pertinent diagnoses 
noted were post-traumatic stress disorder and major 
depressive disorder.  

In the opinion of the examiner, the veteran continued to 
experience severe symptoms of post-traumatic stress disorder, 
as well as serious and chronic medical conditions, and 
depressive symptoms secondary to both his post-traumatic 
stress disorder and medical problems.  In conclusion, the 
examiner was of the opinion that the veteran experienced 
total occupational and social impairment as a result of his 
post-traumatic stress disorder symptomotology.  

As noted above, in order to warrant an increased, which is to 
say, 100 percent evaluation for service-connected post-
traumatic stress disorder, there must be demonstrated the 
presence of "total" occupational and social impairment.  
While in the case at hand, the veteran may not exhibit 
certain specific psychiatric symptomotology requisite to the 
assignment of a total evaluation, in the opinion of his 
examining physician(s), he clearly exhibits post-traumatic 
stress disorder symptomotology productive of "total" 
occupational and social impairment.  The examiner's opinion 
is of great probative value, as it was based on a review of 
the veteran's claims file, medical history and examination 
findings.  Additionally, it is also noted that the veteran 
has previously been awarded a total disability rating based 
upon individual unemployability due solely to his service-
connected post-traumatic stress disorder.  

Under the circumstances, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that a 100 percent evaluation for service-connected 
post-traumatic stress disorder is warranted in this case.  
See 38 C.F.R. § 4.3.  

A discussion addressing whether the mandates of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been complied with 
is not warranted.  To the extent necessary, VA has fulfilled 
its duty to notify and to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  In light of the determination 
reached in this case, which is a full grant of the benefit 
sought on appeal, no prejudice will result to the veteran by 
the Board's consideration of this appeal at this time.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

An increased (100 percent) initial evaluation for service-
connected post-traumatic stress disorder is granted, subject 
to those regulations governing the award of monetary 
benefits.  


REMAND

In addition to the above, the veteran in this case seeks 
service connection for coronary artery disease.  In pertinent 
part, it is contended that the veteran's coronary artery 
disease had its origin during his period of active military 
service, or, in the alternative, is in some way proximately 
due to, the result of, or aggravated by his service-connected 
post-traumatic stress disorder.  

In that regard, at the time of the veteran's service 
separation examination in May 1971, he complained of left 
anterior chest pains which had been present for approximately 
three years, and which occurred about every two weeks, 
lasting from one to two days.  However, a physical 
examination of the veteran's heart and vascular system 
conducted at that time was entirely within normal limits, and 
no pertinent diagnosis was noted.  In point of fact, the 
earliest clinical indication of the presence of coronary 
artery disease is revealed by private medical records dated 
in 1998, approximately 27 years following the veteran's 
discharge from service, at which time he experienced 
exertional chest pain leading to cardiac catheterization and 
placement of a stent.  

The Board notes that, following the aforementioned VA 
psychiatric examination in June 2003, the examiner voiced his 
opinion that the majority of the veteran's "medical problems" 
were likely the result of his efforts to cope with his 
post-traumatic stress disorder symptomotology, and that these 
conditions "tended to aggravate each other."  Moreover, 
during the course of a more recent VA psychiatric examination 
in September 2006, it was noted that the veteran's "anxiety 
symptoms" appeared to be aggravating his "medical conditions" 
and vice versa.  

The Board observes that, following a recent VA cardiovascular 
examination in September 2006, the examiner noted that the 
veteran possessed several active "risk factors" for coronary 
artery disease, including his age, male sex, hyperlipidemia, 
and hypertension.  Moreover, the veteran had a "long history" 
of substantial stress and was service connected for post-
traumatic stress disorder.  In the opinion of the examiner, 
stress could certainly contribute to the development of 
coronary artery disease, and may have in fact done this in 
the veteran, though "it was impossible to determine which of 
(the veteran's) several risk factors contributed what 
proportion of the risk of coronary disease."  Such a 
statement, it should be noted, appears to raise the question 
of whether the veteran's service-connected post-traumatic 
stress disorder symptomotology may have contributed in some 
way to the veteran's coronary artery disease.  This is 
particularly the case given the veteran's specific contention 
that his service-connected post-traumatic stress disorder, if 
not causally related to his current coronary artery disease, 
may have nonetheless aggravated that particular condition.  
Under the circumstances, the Board is of the opinion that 
additional development would be appropriate prior to a final 
adjudication of the veteran's claim for service connection.  

Finally, and as noted above, the notice requirements of the 
VCAA require VA to notify a veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Moreover, the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In that regard, review of the record in this case fails to 
document that the veteran was ever provided with VCAA-
complying notice with respect to his claim for secondary 
service connection.  More specifically, while in the 
aforementioned correspondence, the veteran was furnished 
information regarding the requirements for an award of 
service connection on a direct basis, he was never, in fact, 
provided the requisite information regarding secondary 
service connection, a matter clearly at issue in this case.  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claim for service connection for 
coronary artery disease.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:  

1.  The RO/AMC should furnish the veteran 
and his accredited representative copies 
of all pertinent laws and regulations 
governing the award of service connection 
on a secondary basis.  The RO/AMC should, 
additionally, review the veteran's claims 
file, and ensure that the veteran is sent 
a corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to prevail on his 
claim for secondary service connection 
for coronary artery disease.  A copy of 
all such correspondence should be 
included in the veteran's claims folder.  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 2006, the date of 
the most recent VA examination of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.  

3.  The veteran should then be afforded 
an additional VA cardiovascular 
examination, to be conducted, if at all 
possible, by an examiner who has not 
heretofore seen or examined the veteran, 
in order to more accurately determine the 
exact nature and etiology of his current 
coronary artery disease, and the 
relationship, if any, between that 
pathology and his service-connected 
post-traumatic stress disorder.  The 
RO/AMC is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims file.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examiner should specifically comment 
as to whether the veteran's coronary 
artery disease is as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected post-
traumatic stress disorder.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

4.  The RO/AMC should then review the 
veteran's claim for service connection 
for coronary artery disease on both a 
direct and secondary basis.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  The Supplemental Statement 
of the Case  must contain notice of all 
relevant action taken on the claim for 
benefits since the issuance of the most 
recent Supplemental Statement of the Case 
in January 2008.  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2007).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


